THOMPSON, J.
Robert Lee Felder was originally charged in three cases with capital sexual battery and other crimes. He entered into a negotiated plea agreement with the State in exchange for a lesser charge and the dismissal of other charges. This is his tenth collateral action in his 18-year-old case. After receiving Felder’s response to this court’s show cause order, we deny Felder’s petition. State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999).
We hold that Felder is barred from further pro se filings in this court on the basis' that his pleadings have become an abuse of process which is contrary to the Criminal Appeal Reform Act of 1996. This Act establishes the intent of the legislature that the terms and conditions of collateral review and the procedural bars to collateral review be strictly enforced. Metaphorically speaking, Felder will not be allowed any more bites at the appellate apple. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); Carter v. State, 931 So.2d 1045 (Fla. 4th DCA 2006) (“Appellant’s repeated filing of frivolous appeals is diminishing this court’s ability to consider legitimate claims.”); see also Britt v. State, 931 So.2d 209 (Fla. 5th DCA 2006) (finding defendant’s pro se filings were frivolous, an abuse of process, and a waste of the taxpayer’s money).
Accordingly, to conserve judicial resources, we prohibit Felder from filing with this court any further pro se pleadings concerning Seventh Judicial Circuit Court case numbers 88-2217-CFAES and 88-2034-CFAES. The Clerk of this Court is directed not to accept any further pro se filings concerning these two cases and any more pleadings regarding these cases will be summarily rejected by the Clerk, unless they are filed by a member in good standing with The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2005); see, e.g., Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
Petition for Writ of Mandamus DENIED, Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections.
PALMER and EVANDER, JJ., concur.